Title: From Thomas Jefferson to Zebulon Hollingsworth, 25 June 1793
From: Jefferson, Thomas
To: Hollingsworth, Zebulon



Sir
Philadelphia June 25. 1793.

The Secretary at war has delivered me your letter of the 20th. inst. to him, which concerning the civil (not military) proceedings against Hooper it becomes my duty to answer. It is the President’s desire that in the arrest and other proceedings all the respect may be shewn to the French nation which may not be inconsistent with the security of the criminal, and the substantial prosecution of him. But the prosecution is to be effectually taken care of, and the party brought to the punishment which the laws of his country may have prescribed. The issue will shew whether these have left unprovided for so great a case as that of an individual undertaking to dispose of the lives and fortunes of his fellow citizens, by committing them to war. It is unnecessary for me to observe to you, Sir, that in this country the person and dwelling of a public minister, are alone exempted from arrest, and that the pretence is without foundation which would extend that exemption to a foreign officer or foreign vessel. I have the honor to be with great respect Sir Your most obedt. humble servt

Th: Jefferson

